Examiner’s Statement of Reasons for Allowance
The present application is being examined under the pre-AIA  first to invent provisions. 
 Claims 1 and 59-73 are allowed.
 The following is an examiner’s statement of reasons for allowance: The prior art of record fails to disclose or to fairly suggest monitoring states of the area as defined by a document object model (DOM) that represents a current state of the area and comprises an occupancy attribute that provides an indication of occupancy in the particular area, dynamically updating the respective capability ring of the particular
communicant based on changes in states of the communicants and the area, wherein the dynamically updating comprises based on a permissions check by the capabilities engine against the respective capability ring of the particular communicant, determining that the particular area is in a first state as defined by a first set of one or more values of the one or more attributes in the DOM model and automatically granting a respective transient capability to enter the particular area to the particular communicant, and
 based on a permissions check by the capabilities engine against the respective capability ring of the particular communicant ascertaining that the particular area is in a second state as defined by a second set of one or more values of the one or more attributes in the DOM model in which the value of the occupancy attribute is different from the value of the occupancy attribute in the first state and automatically revoking the capability to enter the particular area from the particular communicant, and


 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABDULLAHI ELMI SALAD whose telephone number is (571)272-4009.  The examiner can normally be reached on 9:30AM-6:PM. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Philip Chea can be reached on 571-272-3951.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ABDULLAHI E SALAD/Primary Examiner, Art Unit 2456